


EXHIBIT 10.8.9

 

SUPPLEMENTAL AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT, dated as of November 1, 2009 (this “Supplemental
Agreement”), is entered into by and between Oglethorpe Power Corporation (An
Electric Membership Corporation), an electric membership corporation organized
and existing under the laws of the State of Georgia (the “Seller”), Flint
Electric Membership Corporation, an electric membership corporation organized
and existing under the laws of the State of Georgia (the “Purchaser”), and the
United States of America (the “Government”), acting through the Administrator
(the “Administrator”) of the Rural Utilities Service (“RUS”).

 

WHEREAS, the Seller and the Purchaser are entering into a contract for the
purchase and sale of electric power and energy, which is attached (the
“Wholesale Power Contract”); and,

 

WHEREAS, the effectiveness of the Wholesale Power Contract is subject to the
approval of the Administrator under the terms of the loan contract entered into
between the Government and the Purchaser;

 

NOW, THEREFORE, in consideration of the mutual undertakings herein contained,
and the approval of the Administrator of the Wholesale Power Contract, the
parties hereto agree as follows:

 

1.                                       The Seller, the Purchaser and the
Government agree that if the Purchaser shall fail to comply with any provision
of the Wholesale Power Contract, the Seller, the Government (or the
Administrator, if the Administrator so elects), shall have the right to enforce
the obligations of the Purchaser under the provisions of the Wholesale Power
Contract by instituting all necessary actions at law or suits in equity,
including, without limitation, suits for specific performance.  Such rights to
enforce the provisions of the Wholesale Power Contract are in addition to and
shall not limit the rights that the Government (or the Administrator) shall
otherwise have pursuant to the assignment of such Wholesale Power Contract and
the payments required to be made thereunder as provided in the “Indenture” (as
defined in Schedule C to the Wholesale Power Contract).  The Government shall
not, under any circumstances, assume or be bound by the obligations of the
Seller under the Wholesale Power Contract except to the extent the Government
shall agree in writing to accept and be bound by such obligations.

 

2.                                       If the Seller shall fail to comply with
Section 5.2 of the Wholesale Power Contract, the Government (or the
Administrator, if the Administrator so elects), shall have the right to enforce
the obligations of the Seller under the provisions of the Wholesale Power
Contract by instituting all necessary actions at law or suits in equity,
including, without limitation, suits for specific performance.  Such rights to
enforce the provisions of the Wholesale Power Contract are in addition to and
shall not limit the rights that the Government (or the Administrator) shall
otherwise have pursuant to the assignment of such Wholesale Power Contract and
the payments required to be made thereunder as provided in the Indenture.  The

 

--------------------------------------------------------------------------------


 

Government shall not, under any circumstances, assume or be bound by the
obligations of the Purchaser under the Wholesale Power Contract except to the
extent the Government shall agree in writing to accept and be bound by such
obligations.

 

3.                                       If either the Seller or the Purchaser
is a borrower from RUS at the time an amendment to the Wholesale Power Contract
is executed, such amendment to the Wholesale Power Contract shall not be
effective unless any notice to RUS required under the terms of the loan
agreement entered into between the Government and the Seller shall have been
given and the time period provided for therein for objection by RUS to such
amendment shall have expired without objection by RUS, or the Administrator
shall have otherwise approved such amendment in writing.

 

4.                                       The Purchaser and the Seller agree that
the failure or threatened failure of the Purchaser to comply with the terms of
Section 8 of the Wholesale Power Contract will cause irreparable injury to the
Government, which cannot properly or adequately be compensated by the mere
payment of money.  The Purchaser agrees, therefore, that in the event of a
breach or threatened breach of such Section 8 by the Purchaser, the Government
(or the Administrator), in addition to any other remedies that may be available
to the Government (or the Administrator) judicially, shall have the right to
obtain from any competent court a decree enjoining such breach or threatened
breach of such Section 8 or providing that the terms of such Section 8 be
specifically enforced.

 

5.                                       The Seller and the Purchaser
acknowledge and agree that the consent of the Administrator to any assignment by
the Seller or the Purchaser of the Wholesale Power Contract which is subject to
consent by the Administrator pursuant to Section 9.1.1 of the Wholesale Power
Contract shall be subject to such conditions as the Administrator may require,
including obtaining from the assignee a written agreement satisfactory to the
Administrator to the effect that the assignee will be bound by the terms of this
Supplemental Agreement.

 

6.                                       The Government is an intended third
party beneficiary as provided herein within the meaning of Section 18.6 of the
Wholesale Power Contract.

 

7.                                       This Supplemental Agreement shall
terminate when neither the Seller nor the Purchaser is a borrower of RUS.

 

8.                                       Except to the extent governed by
applicable federal law, this Supplemental Agreement shall be governed by, and
construed in accordance with, the laws of the State of Georgia.

 

9.                                       This Supplemental Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto.  Neither the Purchaser nor the Seller shall assign this
Supplemental Agreement without the consent of the Administrator, except that
this Supplemental Agreement may be assigned by the Seller or the Purchaser
without the consent of

 

2

--------------------------------------------------------------------------------


 

the Administrator in connection with any assignment of the Wholesale Power
Contract permitted by the Wholesale Power Contract.

 

10.                                 This Supplemental Agreement shall be
effective when and if the Wholesale Power Contract is effective pursuant to its
terms.

 

(Signatures on next page)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be duly executed as of the day and year first above mentioned.

 

 

 

SELLER:

 

 

 

 

 

OGLETHORPE POWER CORPORATION

 

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

 

 

[CORPORATE SEAL]

 

By:

/s/ Thomas A. Smith

 

 

 

Thomas A. Smith, President and Chief Executive Officer

ATTEST:

 

 

 

 

 

 

 

/s/  Patricia N. Nash

 

 

 

Patricia N. Nash

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

FLINT ELECTRIC MEMBERSHIP CORPORATION

 

 

 

 

 

 

[CORPORATE SEAL]

 

By:

/s/  Robert Ray, Jr.

 

 

 

Robert Ray, Jr.

 

 

 

President/CEO

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

/s/  Neal L. Talton

 

 

 

Neal L. Talton

 

 

 

Secretary-Treasurer

 

 

 

 

 

 

 

 

 

GOVERNMENT:

 

 

 

 

 

UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

By:

/s/  Victor T. Vu

 

 

 

Director, Power Supply Division

 

4

--------------------------------------------------------------------------------
